United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
LaGrange, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-119
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2010 appellant, through his attorney, filed a timely appeal of the
September 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for disability compensation.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that he was totally disabled on intermittent
dates from May 21 to July 20, 2009 due to his February 25, 2005 employment injuries.
FACTUAL HISTORY
OWCP accepted that on February 25, 2005 appellant, then a 48-year-old clerk, sustained
aggravation of displacement/herniation of the cervical and intervertebral disc at C6-7 without
1

5 U.S.C. § 8101 et seq.

myelopathy, adhesive capsulitis of the left shoulder, disc herniations with myelopathy at C3-4
and C5-7 and radiculopathy of the upper extremities as a result of casing large quantities of mail
and sweeping the floor at work.2 It authorized cervical fusion which was performed on
August 3, 2005.
Appellant was off work from April 15, 2005 to June 13, 2008. He returned to full-time
modified work as a mail processing clerk on June 14, 2008. On September 12, 2008 the
employing establishment advised appellant that he was being involuntarily reassigned to another
craft position and duty station due to the elimination of his former position. On July 21, 2009 it
offered him a modified distribution/window clerk position which was located at the Martins
Ferry Post Office in Martins Ferry, Ohio. Appellant contended that the offered position was not
within his restrictions and commuting area.
On July 29, 2009 appellant filed claims for compensation (Form CA-7) for intermittent
dates from May 6 to July 20, 2009. In a Form CA-7a and time analysis sheets dated August 4,
2009, he claimed time loss from work on May 21 through 24 and July 2, 4, 6, 16, 17, 19 and
20, 2009.
In a June 19, 2009 medical report, Dr. Parshotam C. Gupta, a Board-certified
anesthesiologist, noted that appellant had received an epidural block which improved his cervical
and lumbar pain completely. He complained about numbness in the fourth and fifth fingers on
the right side and was off work from June 4 to 7, 2009. Appellant had numbness in his thumb,
first finger and second finger on the left side since August 2000 following surgery. He missed
work from April 22 to 25, 2009 and in May 2009. Dr. Gupta listed his findings on physical
examination and diagnosed herniated nucleus pulposus at L4-5 and L5-S1, improved cervical
herniated disc with failed back syndrome and facet joint arthropathy at L4-5 and L5-S1 on the
left side. In a July 6, 2009 report, he noted appellant’s complaint of lower back pain which
radiated down to his left leg and ankle. Dr. Gupta further noted that, following cervical and
lumbar blocks which helped his cervical and not his lumbar pain, appellant did not work from
May 6 to 7 and 20 to 23 and on July 1, 2009. He reiterated his prior diagnoses.
By letter dated August 12, 2009, OWCP requested that appellant submit medical
evidence that contained a diagnosis, findings and an opinion describing his disability and
explaining how it was directly related to his lost time from work due to his accepted conditions.3
In an August 4, 2009 report, Dr. Gupta indicated that appellant received an epidural block
on July 14, 2009. He currently had no pain in his back or leg, but complained about cramping in
2

Prior to the instant claim, appellant filed a traumatic injury claim under File No. xxxxxx329 for a cervical injury
sustained on December 31, 1999. OWCP accepted his claim for cervical sprain, herniated disc at C5-6 and left
cervical radiculopathy with frozen shoulder and authorized a C5-6 cervical discectomy with fusion which was
performed on November 22, 2000. On January 15, 2009 it combined the case File Nos. xxxxxx329 and xxxxxx783
into a master claim assigned number xxxxxx329.
3

Appellant stopped work effective September 13, 2009. He contended that the offered position was located three
hours or 150 miles from his home. On December 10, 2009 OWCP accepted that appellant sustained a recurrence of
disability commencing September 13, 2009 as no formal loss of wage-earning capacity determination was in place
and suitable employment had been withdrawn by the employing establishment.

2

his left thigh and leg. Dr. Gupta reported his findings on physical examination and advised that
appellant’s radiculopathy at L5-S1 on the left side had improved.
Records from Allen Community Hospital indicated that appellant was treated in the
emergency room on July 18 and August 8, 2009 for a migraine headache, neck pain and nausea.
He was diagnosed with an acute migraine and chronic neck pain. Following his July 18, 2009
treatment, appellant was released to return to work on July 20, 2009.
In a March 2, 2010 decision, OWCP found that the medical evidence was insufficient to
establish that appellant was totally disabled during the claimed period due to his accepted
conditions. However, it found that he was entitled to four hours of compensation for medical
treatment received on July 6, 2009.
By letter dated March 8, 2010, appellant, through counsel, requested a telephone hearing.
Records from Allen Community Hospital indicated that appellant was evaluated for his
back pain on July 5, 2009. He was diagnosed as having chronic back pain and released to return
to work on July 6, 2009.
In a September 8, 2010 decision, OWCP’s hearing representative affirmed the March 2,
2010 decision. She found that appellant failed to submit sufficient medical evidence to establish
total disability for the claimed periods.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.4 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 The medical evidence required to establish
a period of employment-related disability is rationalized medical evidence.7 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.8
The Board, however, will not require the Office to pay compensation for disability in the absence
4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000).

3

of medical evidence directly addressing the specific dates of disability for which compensation is
claimed.9 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
ANALYSIS
OWCP accepted that appellant sustained aggravation of displacement/herniation of the
cervical and intervertebral disc at C6-7 without myelopathy, adhesive capsulitis of the left
shoulder, disc herniations with myelopathy at C3-4 and C5-7 and radiculopathy of the upper
extremities on February 25, 2005. Appellant claimed compensation for disability on intermittent
dates from May 21 to July 20, 2009. On March 2 and September 8, 2010 OWCP denied
compensation for the claimed period of disability. Appellant has the burden of establishing by
the weight of the substantial, reliable and probative evidence, a causal relationship between his
claimed disability and the accepted conditions.11 The Board finds that he did not submit
sufficient medical evidence to establish intermittent periods of employment-related disability
during the period claimed due to his accepted injuries.
Reports from appellant’s attending physician, Dr. Gupta, are insufficient to establish
appellant’s claim. He listed his findings on physical examination of the cervical and lumbar
spines and lower extremities. Dr. Gupta diagnosed herniated nucleus pulposus at L4-5 and L5S1, improved cervical herniated disc with failed back syndrome and facet joint arthropathy at
L4-5 and L5-S1 on the left side. He stated that appellant was off work in May 2009 following
his July 14, 2009 cervical and lumbar epidural blocks, but he did not address whether his
treatment and claimed disability commencing May 6, 2009 were causally related to the accepted
conditions. The Board has held that a physician’s opinion, which does not address causal
relationship, is of diminished probative value.12 Further, OWCP has not accepted appellant’s
claim for a lumbar condition and Dr. Gupta did not provide any rationale explaining how
appellant’s condition was caused or contributed to by the February 25, 2005 employment
injuries.13 The Board finds, therefore, that Dr. Gupta’s reports are insufficient to establish
appellant’s burden of proof.
The hospital records from Allen Community Hospital indicated that appellant was
evaluated on July 5 and 18, 2009 and diagnosed as having a migraine headache and chronic neck
and back pain. Appellant was released to return to work on July 6 and 20, 2009, respectively.
His claim has not been accepted for migraine headache. Further, pain is considered a symptom,
not a diagnosis and does not constitute a basis for payment of compensation.14 Moreover, the
9

Sandra D. Pruitt, 57 ECAB 126 (2005).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 6.

11

Alfredo Rodriguez, 47 ECAB 437 (1996).

12

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51 ECAB 638 (2000).

14

See Robert Broome, 55 ECAB 339 (2004).

4

hospital records did not address whether appellant was totally disabled during the claimed period
due to the accepted injuries.15 The Board finds, therefore, that this evidence is insufficient to
establish his claim.
Appellant has failed to submit rationalized medical evidence establishing that his
intermittent disability during the period May 21 to July 20, 2009 resulted from residuals of his
accepted employment-related cervical and upper extremity conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he was totally disabled for
intermittent periods from May 21 to July 20, 2009 due to her February 25, 2005 employment
injuries.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

A.D., supra note 12.

5

